COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-126-CV
  
  
LARRY 
JACK                                                                        APPELLANT
  
V.
  
BUFORD'S 
SELF STORAGE                                                        APPELLEE
  
  
----------
FROM 
COUNTY COURT NO. 1 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered appellant’s “Motion For Dismissal Of Appeal.”  It is 
the court's opinion that the motion should be granted; therefore, we dismiss the 
appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
  
  
                                                                  PER 
CURIAM
  
  
  
PANEL 
D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED: 
October 28, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.